DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (20; Fig 2A; [0020]) or C 3, L 16-39) = (element 20; Figure No. 2A; Paragraph No. [0020]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren).

    PNG
    media_image1.png
    262
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    516
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    125
    527
    media_image3.png
    Greyscale

Berggren Figure 1                      Figure 2A                     Figure 2C

1. Berggren teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1, 2A-2E); [0020+], and as cited as below; See alternative rejection of this claim in Sections II-III, below): 
(a) forming a groove (20; Fig 2A; [0020]) on a first substrate (10); 
(b) attaching a second substrate (12; Fig 2B-2C; [0023]) comprising a silicon active layer to a surface of the first substrate (10) formed with the groove (14); 
(c) etching the second substrate so as to leave substantially only the silicon active layer (Fig 2C [0023] only the epitaxial layer 16 remains); and 
(d) forming a thin film structure (comprising 22,15, 24; Fig 1; [0020]) on the silicon active layer of the second substrate.
2. Berggren as applied to the method of claim 1, further teaches, (the method) further comprising separating the second substrate (15) formed with the thin film structure from the first substrate (12; Figs 2D-2E; [0025]).
3. Berggren teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1, 2A-2E); [0020+], and as cited as below; See alternative rejection of this claim in Section IV, below)
forming a groove (20; Fig 2A; [0020]) on one side surface of a first substrate (10);
attaching a second substrate (12; Fig 2B-2C; [0023]) comprising a silicon active layer to the surface of the first substrate (10) formed with the groove (20);
etching the second substrate so as to leave substantially only the silicon active layer (Fig 2C [0023] only the epitaxial layer 16 remains); and 
forming a thin film structure (comprising 22,15, 24; Fig 1; [0020]) on the silicon active layer of the second substrate; and 
separating (Figs 2D-2E; [0025]) the second substrate (15) formed with the thin film structure from the first substrate (12).
17. Berggren as applied to the method of claim 3, wherein the second substrate (15) is separated from the first substrate (12) using vacuum adsorption or tweezer (Figs 2D-2E; [0025]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii).


    PNG
    media_image4.png
    91
    218
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    132
    240
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    128
    221
    media_image6.png
    Greyscale

    Fujii Figure 1B                     Figure 1G                     Figure 1J
1. Fujii teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1A-1J; [0051+], and as cited as below; See alternative rejection of this claim in Sections I above and III, below):
(a) forming a groove (17; Fig 1B; [0071]) on a first substrate (18); 
(b) attaching a second substrate (38; Fig 1G; [0059]) comprising a silicon active layer (24) to a surface of the first substrate (18) formed with the groove (17); 
(c) etching the second substrate so as to leave substantially only the silicon active layer (24 comprising {22,23}; Fig 1H [0061]); and 
(d) forming a thin film structure (comprising {24,25}; Fig 1l; [0062]) on the silicon active layer of the second substrate.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG; Chih-Hang et al. (US 20180148327 A1; hereinafter Chang)

    PNG
    media_image7.png
    131
    288
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    138
    288
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    126
    284
    media_image9.png
    Greyscale

Chang Figure 1A                      Figure 1C                     Figure 1D
1. Chang teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1A-1J); [0013+]: and as cited below; See alternative rejection of this claim in Sections I-II, above): 
(a) forming a groove (103; Fig 1A; [0014-0015]) on a first substrate (3); 
(b) attaching (by fusion bonding; [0022]) a second substrate (202; Fig 1C; [0019-0020]) comprising a silicon active layer to a surface of the first substrate formed with the groove (103); 
(c) etching (Fig 1D; [0024]) the second substrate (202) so as to leave substantially only the silicon active layer; and 
(d) forming a thin film structure (204/208; Fig 1E/1H; [0025/0032]) on the silicon active layer of the second substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren).
3. Fujii teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1A-1J; [0051+], and as cited as below; see also rejection of this claim in section I, above):
forming a groove (17; Fig 1B; [0071]) on one side surface of a first substrate (18);
attaching a second substrate (38; Fig 1G; [0059]) comprising a silicon active layer (24) to the surface of the first substrate (18) formed with the groove (17);
etching the second substrate so as to leave substantially only the silicon active layer (24 comprising {22,23}; Fig 1H [0061]); 
forming a thin film structure (25; Fig 1l; [0062]) on the silicon active layer of the second substrate; and 
But, Fujii does not expressly disclose separating the second substrate (38) formed with the thin film structure from the first substrate (38).
However, Berggren as cited section 1, above, (the method) further comprising separating the second substrate (15) formed with the thin film structure from the first substrate (12; Figs 2D-2E; [0025]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Berggren into Fujii ‘s method, and thereby, the combination of (Fujii and Berggren) will have a process step comprising separating the second substrate (38) formed with the thin film structure from the first substrate (18), since, at least, this inclusion facilitates recycling of first substrate for further manucatring process and makes the method cheaper.
4. The combination of (Fujii and Berggren) as applied to the method of claim 3, further teaches, wherein the thin film structure comprises one or more insulating film layers (25; [0062]).
5. The combination of (Fujii and Berggren) as applied to the method of claim 3, further teaches wherein the first substrate (10 of 18) comprises one or more selected from the group consisting of a group III-V compound, silicon ([0052]), silicon carbide, silicon oxide (SiOx), or aluminum oxide (AlOx). 
8. The combination of (Fujii and Berggren) as applied to the method of claim 3, Fujii further teaches, Fujii  wherein the second substrate (21 of 38) comprises a silicon ([0054]), or silicon on an insulator (SOI) substrate ([0052]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and in further view of Liang; Di (US 20170011964 A1; hereinafter Liang).
6. The combination of (Fujii and Berggren) as applied to the method of claim 5, does not expressly disclose, wherein the group III-V compound comprises gallium arsenide compound or gallium nitride.
However, in the analogous art, Liang teaches a reusable substrate and a method for hybrid wafer bonding using the reusable substrate (0006), wherein (Fig 1; [0012]) discloses the first substrate 102 may be an elementary semiconductor or compound semiconductor. For example, the elementary semiconductor may include silicon (Si), germanium (Ge) or carbon (C). For example, the compound semiconductor may be any II I-V compound semiconductor (e.g., indium phosphide (InP), gallium arsenide (GaAs), aluminum gallium arsenide (AlGaAs), indium gallium arsenide phosphide (InGaAsP), and the like) or any II-VI compound semiconductor (e.g., cadmium telluride (CdTe), zinc oxide (ZnO), and the like). In one example, the first substrate 102 may be a silicon (Si) wafer that is being combined with another semiconductor or dielectric, e.g., silicon dioxide (SiO.sub.2). Accordingly, the prior art references teach that it is known that First substrate silicon and gallium arsenide (GaAs) are functional equivalents for delivering reusable substarte.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the gallium arsenide (GaAs) taught by Liang for the silicon of Fujii because both materials were known equivalents for providing reusable substrate with groove. 
The substitution would have resulted in the predictable result of providing reusable substrate with groove.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and in further view of Sadaka; Mariam et al., (US 20170210617 A1; hereinafter Sadaka).
7. The combination of (Fujii and Berggren) as applied to the method of claim 3, is silent on, wherein the forming of the groove comprises using an alkaline aqueous solution comprising one or more selected from the group consisting of alkaline hydroxide, hydroxyl amine, and thiourea selected from potassium hydroxide, sodium hydroxide, ethylenediamine pyrocatechol (EDP), and tetramethylammonium hydroxide.
However, it is well known in the art, forming of the groove comprises using an alkaline aqueous solution comprising one or more selected from the group consisting of alkaline hydroxide, hydroxyl amine, and thiourea selected from potassium hydroxide, sodium hydroxide, ethylenediamine pyrocatechol (EDP), and tetramethylammonium hydroxide.  For example, Sadaka (analogous art) teaches (Fig 2B; [0035]) cavities 106 in the first substrate 100 may be formed to have a total sum cross-sectional area in a plane parallel to the first major surface 102 of the first substrate 100  by etching using an alkaline aqueous solution etching process in which a solution comprising between about 20% and about 50% by volume potassium hydroxide (KOH), and between about 50%> and about 80%> by volume water (H.sub.20).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadaka’s alkaline aqueous solution for etching process combination of (Fujii and Berggren). 
The choice of Sadaka ‘s alkaline aqueous solution with for combination of (Fujii and Berggren) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and in further view of Sadaka; Mariam et al. (US 20170210617 A1; hereinafter Sadaka).
9. The combination of (Fujii and Berggren) as applied to the method of claim 3, is silent on, wherein the first substrate formed with the groove and the second substrate is attached by a melting bonding or hybrid bonding method.
However, it is well known in the art, to attach substrates by a melting bonding.  For example, Berggren (cited in section III, above) teaches (Fig 2B; [0022]) wherein the first substrate formed with the groove and the second substrate is attached by a melting bonding (labelled as thermocompression bonding) or hybrid bonding method.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sadaka’s process of attaching by a melting bonding for the  combination of (Fujii and Berggren). 
The choice of Berggren with for combination of (Fujii and Berggren) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and in further view of FUJIOTO; Yoshiko (US 20150340241 A1; hereinafter Fujioto).
10. The combination of (Fujii and Berggren) as applied to the method of claim 3, is silent on, wherein the etching the second substrate comprises: etching the second substrate by using one or more selected from the group consisting of alkaline hydroxide, and an alkaline aqueous solution comprising hydroxyl amine and thiourea; and etching the second substrate by using an aqueous solution comprising a hydrogen fluoride compound or a gas comprising a hydrogen fluoride compound.
However, it is well known in the art, etching the second substrate by using one or more selected from the group consisting of alkaline hydroxide, and an alkaline aqueous solution comprising hydroxyl amine and thiourea; and etching the second substrate by using an aqueous solution comprising a hydrogen fluoride compound or a gas comprising a hydrogen fluoride compound.  For example, Fujioto (analogous art) teaches (0013) a silicon etching liquid, which anisotropically dissolves single crystal silicon, and which is an alkaline aqueous solution containing (1) at least one alkaline hydroxide selected from potassium hydroxide, sodium hydroxide and tetramethylammonium hydroxide, (2) a hydroxylamine and (3) a thiourea group..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fujioto‘s etching process for etching process of the combination of (Fujii and Berggren). 
The choice of Fujioto‘s etching process for combination of (Fujii and Berggren) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and in further view of FUJIOTO; Yoshiko (US 20150340241 A1; hereinafter Fujioto).
11. The combination of (Fujii and Berggren) as applied to the method of claim 3, is silent on, wherein the alkaline hydroxide comprises potassium hydroxide, sodium hydroxide, ethylenediamine pyrocatechol (EDP), or tetramethylammonium hydroxide.
However, it is well known in the art, etching the second substrate by using alkaline hydroxide comprises potassium hydroxide.  For example, Fujioto (analogous art) teaches (0013) a silicon etching liquid, which anisotropically dissolves single crystal silicon, and which is an alkaline aqueous solution containing (1) at least one alkaline hydroxide selected from potassium hydroxide, sodium hydroxide and tetramethylammonium hydroxide, (2) a hydroxylamine and (3) a thiourea group..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fujioto‘s alkaline hydroxide comprises potassium hydroxide for etching process of the combination of (Fujii and Berggren). 
The choice of Fujioto‘s alkaline hydroxide comprises potassium hydroxide for combination of (Fujii and Berggren) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
12. The combination of (Fujii and Berggren) as applied to the method of claim 3, while further teaches, wherein the forming of the thin film structure comprises laminating i) a silicon oxide (SiOx) layer (22; [0054]) formed by oxidating a part of the silicon active layer (23) using a thermal oxidation process,  but does not expressly diclose
ii) a silicon nitride (SiNx) layer formed by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD) on the surface of the silicon layer of the second substrate.
However, Fujioto (analogous art) teaches (0013) Single crystal silicon may be in a state of a single layer or multi-layer lamination and may obtained by ion-doping and  a material such as a silicon oxide film, a silicon nitride film and a organosilicon film or a metal film such as an aluminum film, a chromium film and a gold film exists on the surface or in the inner portion .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fujioto‘s multi-layer lamination process into the combination of (Fujii and Berggren) method such that thereafter the combination of (Fujii, Berggren and Fujioto) have a silicon nitride (SiNx) layer formed by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD) on the surface of the silicon layer of the second substrate, since, this inclusion, will at least, provide a function ( such as a piezoelectric (PZT) film required by Fujii. 

13. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, further teaches, wherein the silicon oxide (SiOx) layer is formed by oxidating a part of the silicon active layer using a thermal oxidation process (Fujii [0054]) and the silicon nitride (SiNx) layer is formed ([Fujioto]) by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD).
16. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, Fujii  further teaches, wherein in the forming of the thin film structure, one selected from the group consisting of aluminum, copper, and tungsten ([0056] for layer 30) is deposited.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and of FUJIOTO; Yoshiko (US 20150340241 A1; hereinafter Fujioto), and in further view of Lallement; Fabrice et al. (US 20140183601 A1; hereinafter Fujioto). A1; hereinafter Lallement).
14. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, does not expressly disclose, wherein in the forming of the thin film structure, a p-type dopant comprising boron is doped in the thin film structure and then thermally treated.
However, in the analogous art,  Lallement   teaches a method for transferring a layer of semiconductor by providing a donor substrate that includes a useful layer of a semiconductor material, a confinement structure that includes a confinement layer (abstract), wherein ([0021-0023]) ions are introduced in the donor substrate by immersion of the donor substrate in plasma comprising said ions; ions are introduced in the donor substrate by implantation of said ions; the confinement layer consists of boron-doped silicon,.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lallement‘s a p-type dopant comprising boron is doped in the thin film structure and then thermally treated  into the combination of (Fujii, Berggren and Fujioto) method such that thereafter the combination of (Fujii, Berggren, Fujioto and Lallement ) have a process wherein in the forming of the thin film structure, a p-type dopant comprising boron is doped in the thin film structure and then thermally treated, since, this inclusion, will at least, provide a plurality of stacked layers, each stack comprising a useful layer composed of a semiconductor material, and a confinement structure (Lallement [0025]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20110204750 A1; hereinafter Fujii) in view of Berggren; Stephen A.  et al. (US 20180072569 A1; hereinafter Berggren), and of of FUJIOTO; Yoshiko (US 20150340241 A1; hereinafter Fujioto), and in further view of CHANG; Chih-Hang et al. (US 20180148327 A1; hereinafter Chang).
15. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, does not expressly disclose, wherein in the forming of the thin film structure, the thin film structure is etched by using a reaction gas comprising one or more of argon and fluorine-based compounds.
However, it is well known in the art, etching by using a reaction gas comprising one or more of argon and fluorine-based compounds.  For example, Chang (Cited in section III above) teaches ([0028]) the second substrate 202 is removed by a plasma etching process with argon (Ar) gas when the second substrate 202 is made of silicon (Si).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang‘s etched by using a reaction gas comprising one or more of argon and fluorine-based compounds for etching process of the combination of (Fujii, Berggren and Fujioto).
The choice of Chang’s etched by using a reaction gas comprising one or more of argon for combination of (Fujii, Berggren and Fujioto) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 3, 2022